Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	 Claim 1 and 10 have been amended and claim 2 has been canceled on amendment filed on 4/7/22.  Claim 1, 3-5, and 7-10 are further amended via examiner’s amendment as below. Claims 1, and 3-11 are allowed.
				EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for claim 1-16 was given in a telephone interview with Christophe F. Lair (Reg. # 54248) on 5/9/22. 
The claims have been amended as follows: 
1.	(Currently Amended)  A method for driving an electricity production assembly that delivers a delivered power to an electricity distribution network, the electricity production assembly comprising:
-	a system for producing electricity that generates an output power that depends on surrounding meteorological conditions, for which it is estimated that the output power is at least equal to a minimum anticipated power even in case of a downward fluctuation due to variations in metrological conditions, and
-	a system for storing electrical energy, wherein an available, stored energy is stored,
the method comprising the following steps, executed again at each time-step by a device for driving that comprises at least a processor and a memory:
-	 determining a maximum admissible power for the next time-step,
-	 determining a target power for the production assembly, the target power being determined 
-	 driving the production assembly so that the delivered power at the next time-step is equal to the target power,
the step of determining the maximum admissible power comprising a step of validating, during which it is tested whether the maximum admissible power satisfies the following criterion:
-	if the production assembly delivers said maximum admissible power at the next time-step, and if the output power generated by the production system becomes equal to said minimum anticipated power starting from the next time-step,
-	then, in view of the stored energy in the storage system at the time-step considered, the production assembly is adapted to subsequently deliver a delivered power that, over time, progressively reaches said minimum anticipated power, while still varying with a slope that remains between a minimum authorised slope and a maximum authorised slope,
the step of validating comprising a determination by numerical simulation of the power that would subsequently be delivered over time by the production assembly, said simulation comprising a determination of a storage power delivered by the storage system over time, the storage power being determined based on an electrical or energy behaviour model of the storage system,
wherein the method further comprises a step of determining an interval of delivered powers, that is considered for the production assembly at the next time-step, said interval extending from a minimum acceptable power to a maximum acceptable power,
the slope between the minimum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said minimum authorised slope,
the slope between the maximum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said maximum authorised slope,
and wherein the maximum admissible power is determined by seeking, in said interval, the largest electrical power that satisfies said criterion.
 
3.	(Currently Amended)  The method according to claim 1, further comprising an acquisition of a required power, to be supplied to the electricity distribution network, and wherein the target power is determined 

4.	(Currently Amended)  The method according to claim 1, wherein:
-	it is estimated that the output power by the production system is at most equal to a maximum anticipated power even in case of an upward fluctuation due to variations in metrological conditions,
-	an electrical energy, that is still receivable and storable in the storage system in view of the stored energy already stored in the storage system and in view of its total storage capacity, is represented by an energy storage margin,
-	the method further comprising a step of determining a minimum admissible power, during which it is tested whether the minimum admissible power satisfies the following additional criterion:
o	if the production assembly delivers said minimum admissible power at the next time-step, and if the output power by the production system becomes equal to said maximum anticipated power starting from the next time-step,
o	then, taking account of the storage margin of the storage system at the considered time-step, the production assembly is adapted to subsequently deliver a delivered power that, over time, progressively reaches said maximum anticipated power, while still varying with a slope that remains between the minimum authorised slope and the maximum authorised slope,
-	the minimum admissible power being determined by seeking, in said interval of delivered powers that is considered for the production assembly at the next time-step, the smallest electrical power that satisfies said additional criterion,
-	and wherein the target power is determined 

5.	(Currently Amended)  The method according to  claim 1, wherein, during the step of validating, said numerical simulation is carried out by taking account of a maximum discharge power that is capable of being supplied by the storage system during a discharge, and by taking account of a maximum charge power that is acceptable by the storage system during a charge, the maximum discharge power and the maximum charge power being determined by taking account of the stored energy in the storage system, based on an operating model of the storage system.

7.	(Currently Amended)  The method according to  claim 1,
-	comprising a determining of a safety curve, the safety curve being constituted, in a simulation plane of which the X-axis is time and of which the Y-axis is an electrical power, by the portion of the curve representative of the minimum anticipated power for which the slope is, at each instant, between the minimum authorised slope and the maximum authorised slope,
-	comprising a determining of a simulation path, the simulation path being the path that, in the simulation plane:
o	connects a point of departure, of which the coordinates are the next time-step and the maximum admissible power, to said safety curve,
o	has a slope between the minimum authorised slope and the maximum authorised slope,
o	and which, in the simulation plane, has the shortest length in view of the two preceding constraints,
-	and wherein said criterion is tested by carrying out a numerical simulation of the change in the power delivered by the electricity production assembly, during which it is tested whether the production assembly is capable of reaching said safety curve by following said simulation path, in view of the stored energy, present in the storage system at the considered time-step.

8.	(Currently Amended)  The method according to claim 1, wherein:
-	the production system is adapted to be driven, the output power able to be adjusted, for given metrological conditions, between a power modulated downwards and a power modulated upwards, and wherein,
-	during the step of driving the production assembly, the production system is driven so that the output power has the highest possible value, compatible with the fact that the power delivered by the production assembly has to reach said target power at the next time-step.

9.	(Currently Amended)  The method according to claim 1, wherein:
-	the production system is adapted to be driven, the output power able to be adjusted, for given metrological conditions, between a power modulated downwards and a power modulated upwards, and wherein
-	during the step of validating, said criterion is tested by taking account of the modulation possibilities of the output power, generated by the production system.

10.	(Currently Amended)  A device for driving for an electricity production assembly, the electricity production assembly delivering a delivered power to an electricity distribution network, the electricity production assembly comprising:
-	a system for producing electricity that generates an output power that depends on surrounding meteorological conditions, for which it is estimated that the output power is at least equal to a minimum anticipated power even in case of a downward fluctuation due to variations in metrological conditions, and
-	a system for storing electrical energy, wherein an available, stored energy is stored,
the driving device comprising at least one processor, a memory, and a communication module with the production and storage systems, the driving device being programmed to drive the electricity production assembly by executing the following steps, executed again at each time-step:
-	 determining a maximum admissible power for the next time-step,
-	 determining a target power for the production assembly, the target power being determined 
-	 driving the production assembly so that the delivered power at the next time-step is equal to the target power,
the step of determining the maximum admissible power comprising a step of validating, during which it is tested whether the maximum admissible power satisfies the following criterion:
-	if the production assembly delivers said maximum admissible power at the next time-step, and if the output power, generated by the production system, becomes equal to said minimum anticipated power starting from the next time-step,
-	then, in view of the stored energy in the storage system at the time-step considered, the production assembly is adapted to subsequently deliver a delivered power that, over time, progressively reaches said minimum anticipated power, while still varying with a slope that remains between a minimum authorised slope and a maximum authorised slope,
the step of validating comprising a determination by numerical simulation of the power that would subsequently be delivered, over time, by the production assembly, said simulation comprising a determination of a storage power delivered by the storage system over time, the storage power being determined based on an electrical or energy behaviour model of the storage system,
wherein the driving device is further programmed to drive the electricity production assembly by executing a step of determining an interval of delivered powers, that is considered for the production assembly at the next time-step, said interval extending from a minimum acceptable power to a maximum acceptable power,
the slope between the minimum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said minimum authorised slope,
the slope between the maximum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said maximum authorised slope, and
wherein the maximum admissible power is determined by seeking, in said interval, the largest electrical power that satisfies said criterion.


Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Takeda (US PG Pub: 2016/0218514) teaches a method for driving an electricity production assembly that delivers a delivered power to an electricity distribution network, the electricity production assembly comprising: a system for producing electricity that generates an output power that depends on surrounding meteorological conditions, for which it is estimated that the output power is at least equal to a minimum anticipated power even in case of a downward fluctuation due to variations in metrological conditions; and a system for storing electrical energy, wherein an available, stored energy is stored; the method comprising the following steps, executed again at each time-step by a device for driving that comprises at least a processor and a memory: determining a maximum admissible power for the next time-step, determining a target power for the production assembly, the target power being determined to be less than the maximum admissible power.
	Michelena (US PG Pub: 2016/0154397) disclose driving the production assembly so that the delivered power at the next time-step is equal to the target power, the step of determining the maximum admissible power comprising a step of validating, during which it is tested whether the maximum admissible power satisfies the following criterion: if the production assembly delivers said maximum admissible power at the next time-step; and if the output power generated by the production system becomes equal to said minimum anticipated power starting from the next time-step, then, in view of the stored energy in the storage system at the time-step considered, the production assembly is adapted to subsequently deliver a delivered power that, over time, progressively reaches said minimum anticipated power, while still varying with a slope that remains between a minimum authorised slope and a maximum authorised slope.
	None of the prior art on record taken either alone or in obvious combination disclose the “a step of determining an interval of delivered powers, that is considered for the production assembly at the next time-step, said interval extending from a minimum acceptable power to a maximum acceptable power, the slope between the minimum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said minimum authorised slope, the slope between the maximum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said maximum authorised slope, and wherein the maximum admissible power is determined by seeking, in said interval, the largest electrical power that satisfies said criterion”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Claims 2-9 are allowed due to their direct/indirect dependency on claim 1.
6. 	Independent claim 10 recites the same allowable limitation as claim 1. Therefore claim 10 and its dependent claim 11 is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116